DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 
Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 recites in line 3 “a friction brake arrangement comprising a rotatable brake body arranged to rotate …” and later the claim recites “rotation of the rotatable brake body generates friction in the brake arrangement”; objection is directed to the second recitation since as far as claim 22 is concerned, the brake arrangement can comprise only the rotatable brake body; hence the second recitation implies that the rotation of the rotatable brake body generates friction in itself since the rotatable brake body itself is the brake arrangement. To further clarify, the second recitation implies that the rotatable 
Claim 28 recites “the driver portion comprises a drive ring having a rotational axis that is coaxial with the rotational axis of the drum” it appears that the rotational axis recited in this claim is the same as “a rotational axis of the drum” recited in claim 22 i.e. they are the same axis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 25-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement
The claims have a written description deficiency as pertaining to the principal of operation of the invention recited in the limitations: “applies a braking force to the drum as the lifeline is being retracted onto the drum” (claim 22), “applies a braking force only when the drum rotates in a first direction during rewinding” (claim 36) and “applies a braking force to the drum only when the drum rotates in a first direction as the lifeline is being retracted onto the drum” (claim 43); since the manner in which said brake is being applied in the retraction direction or “only in the retraction direction” is described in the specification being attained via a one-way bearing or sprag clutch (paragraph [0052] & [0084]). The only one-way bearing or sprag clutch that is known operates where they stop/prevent motion in one direction while allowing freewheeling in the other. And, since the freewheeling is being applied in the extraction direction (payout of the lifeline), when the line is then retracted the one-way bearing or sprag clutch would work to stop/prevent the motion and not apply a braking force to slow the retracting but instead would completely stop the retraction as soon as it starts to occur per the standard operation of one-way bearings or sprag clutches. The specification does not mention or describe a special kind of one-way bearing or sprag clutch which would free wheel in one direction while only applies brakes (and not stop) in the opposite direction. 


    PNG
    media_image1.png
    107
    612
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    133
    615
    media_image2.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “the rotational axis of the rotatable drum and the rotational axis of the rotatable brake body are aligned in the same direction”; this recitation causes indefiniteness because the term “aligned” appears to be contradictory to the fact that the rotational axis of the rotatable drum and the rotational axis of the rotatable brake body are offset as recited in claim 22 lines 5-6. Claim 25 will be examined as best understood and in the same manner presented in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 25-35, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Casebolt (8245817) in view of Blomberg, US (2011/0147125).
In regards to claim 22 Casebolt discloses:
A fall arrest device (100; fig. 1, 2), comprising: an extendable and retractable lifeline (230) wound about a rotatable drum (108); and a friction brake arrangement (208, 209, 213, 110) comprising a rotatable brake body (213) arranged to rotate in response to rotation of the drum (Col 7; LL 9-12; excerpt below); wherein a rotational axis (axis passing through 110) of the rotatable brake body is offset from a rotational axis (axis passing through 112) of the drum, and wherein the rotatable brake body engages the rotatable drum, such that the 

    PNG
    media_image3.png
    152
    606
    media_image3.png
    Greyscale

	In regards to claim 22 Casebolt does not disclose the rotatable brake body applies a braking force to the drum as the lifeline is being retracted.
	However, Blomberg teaches a mechanism to assist in reducing the retraction speed of the lifeline (paragraph [0058]) i.e. magnets 409 as described in paragraph [0060] presented below. 

    PNG
    media_image4.png
    148
    462
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    231
    462
    media_image5.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the retraction speed reducing magnets taught by Blomberg onto the housing 115 (see annotated drawings below) of Casebolt in the same circumferential manner shown in fig. 13 of Blomberg, as motivated and suggested by Blomberg i.e. in order to prevent the jamming of the pawls due to the sudden stop when the line is retracted at a high speed as described in paragraph [0062] excerpt below. The modification of Casebolt with Blomberg as described above consequently teaches rotation of the rotatable brake body (213) generates friction in the brake arrangement (via magnets 409 of Blomberg) which applies a braking force to the drum (via meshing of gears 213 and 205) as the lifeline is being retracted onto the drum.

    PNG
    media_image6.png
    393
    496
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    191
    462
    media_image7.png
    Greyscale

In regards to claim 25 (as best understood and per indefiniteness above, in the same manner disclosed in the current application) Casebolt discloses the rotational axis of the rotatable drum and the rotational axis of the rotatable brake body are aligned in the same direction (fig. 16; as best understood and in the same manner disclosed in the current application). 

In regards to claim 27 Casebolt discloses the driver portion comprises a drive ring (204; fig. 16) arranged substantially coaxially with the drum (as shown in fig. 16).
	In regards to claim 28 Casebolt discloses the driver portion comprises a drive ring (204; fig. 16) having a rotational axis (axis passing through 204) that is coaxial with the rotational axis of the drum (fig. 16).
	In regards to claim 29 Casebolt discloses the driver portion comprises circumferential perimeter of the drum (fig. 16). 
	In regards to claim 30 Casebolt discloses at least one of the driver portion (205) and the rotatable brake body (213) have gear (both are gears) configured to drive the rotatable brake body.
	In regards to claim 31 Casebolt discloses the brake arrangement is a centrifugal brake arrangement (208 described as centrifugal brake rotor, with pawls 216, 218).
	In regards to claim 32 Casebolt discloses the centrifugal brake arrangement comprises at least one brake shoe (216, 218) slidably and/or float-mounted ( 216, 218 pivotably connected to pawl receivers 211, 212) on the rotatable brake body (209), wherein, in response to rotation of the rotatable brake body, the at least one brake shoe is configured to slidably move outwards from an inactive position towards an active position (Col 7; LL 12-13; excerpt below), wherein in the active position the at least one brake shoe contacts an abutment surface (friction pads 217, 219), which slows the 

    PNG
    media_image8.png
    133
    601
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    335
    603
    media_image9.png
    Greyscale

In regards to claim 33 Casebolt discloses the at least one brake shoe is slidably and/or float-mounted on a rotatable seat (base 209) driven by the rotatable brake body.
In regards to claim 34 Casebolt discloses the abutment surface comprises a brake lining (friction pads 217, 219).
In regards to claim 35 Blomberg discloses a re-winding mechanism configured to rewind the lifeline onto the drum.
In regards to claim 38 Casebolt discloses the drum is mounted on a rotatable shaft (112), and the fall arrest device further comprises a speed responsive mechanism (pawls 216, 218) arranged to stop the drum or shaft rotation above a predetermined 
In regards to claim 40 Casebolt discloses an energy absorber device (217, 219) arranged to be activated if a load above a predetermined threshold is deployed when the speed responsive mechanism is deployed (Col 7; LL 13-16; see excerpt below).

    PNG
    media_image10.png
    155
    602
    media_image10.png
    Greyscale

	Claim 43 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laube, US (9923312).
In regards to claim 43 Laube discloses:
	A fall arrest device (200; fig. 2), comprising: an extendable and retractable lifeline (144) wound about a rotatable drum (112); and a brake arrangement comprising a rotatable brake body (diamond-shaped dampener 142 and clutch bearing 126; fig. 3) arranged to rotate in response to rotation of the drum (the dampener 142 connects to the spool through the clutch bearing 126; as described in Col 3; LL 51-52; excerpt below); wherein rotation of the rotatable brake body applies a braking force to the drum only when the drum rotates in a first direction as the lifeline is being retracted onto the drum (as described in Col 3; LL 52-56; excerpt below), and wherein the rotatable brake body directly engages the rotatable drum, such that the rotatable drum drives the rotation of the rotatable brake body (the dampener 142 connects to the spool through the clutch bearing 126 in the center of the spool; as described in Col 3; LL 51-52; .

    PNG
    media_image11.png
    209
    605
    media_image11.png
    Greyscale


Allowable Subject Matter
Claims 36-37, 39, 41-42 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to PTO-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634